DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claim [15]  is objected to because of the following informalities:  Claim [15] recites the limitation  “the process” in line one, it is meant to be “the system”.  Appropriate correction is required.

3. Claim [16]  is objected to because of the following informalities:  Claim [16] recites the limitation  “the color identification” in line one, it is meant to be “the obtaining color measurements of a sample”.  Appropriate correction is required.

4.  Examiner note: the semicolon (: ) after “applications” in line two of claim 1 and  the semicolon (; ) after “applications” in line  one of claim 18 to be replaced by a comma (,) in order to make the claims more formal.

                                 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claim [1] recites the limitation  “the exposure”  in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

6. Claim [2]  recites the limitation  “the same”  in line 9.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Allowable Subject Matter
7. Claims [1-18] are allowed.
8. The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim [1] none of the prior arts on the record either alone or in combination  teaches or reasonably suggests: a method to calibrate a smartphone equipped with an arbitrary phone case for color lookup applications; the method comprising: adjusting the exposure time of a camera of the smartphone with the arbitrary phone case attached so to minimize a difference between one or more color measurements made of at least one color calibration target with the arbitrary phone case attached and one or more color measurements made with the arbitrary phone case not attached; and adjusting, using one or more parameters obtained using a nonlinear fitting algorithm, one or more subsequent measurements made by the smartphone with the case attached at the adjusted exposure time.

Re Claim [2] none of the prior arts on the record either alone or in combination  teaches or reasonably suggests: a system obtaining color measurements of a sample, the system comprising:
receive, from the color measurement device provided within a case, one or more color measurements of a sample obtained using an optimized exposure time; access one or more adjustment factors from a data storage location, wherein the adjustment factor is derived, in part, from measurements made using the same make of color measurement device; wherein the measurements made using the same make of color measurement were made without a case equipped; and adjust the one or more color measurements of the sample obtained by the color measurement device using the adjustment factors to obtain adjusted measurement data; transform the adjusted measurement data to color space data; in conjunction with the other limitation of the claim.
  Claims 3-17 are allowed due to their direct or indirect dependency on claim 2.

Re Claim [18] none of the prior arts on the record either alone or in combination  teaches or reasonably suggests: A method to calibrate a smart phone with an arbitrary phone case for color lookup applications; the method comprising: obtaining, with the smartphone without the arbitrary phone case equipped, a first measurement data set that includes at least one measurement of each of a black, white and grey calibration target; obtaining, with the smartphone with the arbitrary phone case equipped, at least three exposure measurements of a white calibration target at least three different exposure times; calculating an optimized exposure time using at least the at least three exposure measurements; obtaining, with the smartphone with the arbitrary phone case equipped, a second measurement data set that includes at least one measurement of each of a black, white and grey calibration target at the optimized exposure time; generating fitting parameters from the first and second measurement datasets; and storing the generated fitting parameters and optimized exposure time in at least one of a local or remote data storage device.

    
                                      9. The following are the closest prior arts found:
 The reference to Imai (US. PAT. No. 7,554,586) discloses: A method for multi-spectral image capture of a first scene in accordance with another embodiment of the present invention includes providing two or more image acquisition systems which each have at least one spectrally unique color channel and acquiring a first series of images of the first scene. Each of the images of the first series of images is acquired with a different one of the image acquisition systems. In col. 2 lines 48-54.
 
The reference to  Wei (US. Pat. NO. 9,395,292) discloses: An apparatus for assisting in measuring a color of a target includes an enclosed housing having a first aperture formed in a first end and a second aperture formed in an opposite second end and aligned concentrically with the first aperture, an array of light emitting diodes positioned inside the housing, between the first aperture and the second aperture, and an array of reference colors having known reflectance spectra, the array of reference colors being removably positioned inside the housing, between the array of light emitting diodes and the second aperture. In col. 1 lines 39-49.


Conclusion
10.  This application is in condition for allowance except for the following formal matters: 
 see the above objection, rejection and suggestion to the claims. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698